NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JENNIFER MILEY o/b/o J.A.M.,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4775
                                         )
JESSICA DUNN, by and through             )
VICKI DUNN,                              )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Jean Marie Henne of Jean M. Henne,
P.A., Winter Haven, for Appellant.

Sara M. McKinley of McKinley Law
Firm, P.A., Bartow, for Appellee.



ROTHSTEIN-YOUAKIM, Judge.

             Jennifer Miley, on behalf of her son J.A.M., appeals the trial court's order

denying her motion to modify a final injunction for protection against sexual violence.

The final injunction had been entered in 2007 in favor of J.A.M. and against respondent

Jessica Dunn and prohibited Dunn, in pertinent part, from coming within 250 feet of the

school that J.A.M. attended at that time, which is listed on the injunction. We agree with
Miley's argument that the trial court abused its discretion in denying her request to

update the injunction with J.A.M.'s current school and bus stop, and so we reverse the

denial of her motion and remand for the trial court to enter an amended injunction

reflecting the new school and bus stop.

                                       Background

              In 2007, the trial court entered a final injunction in favor of J.A.M. and

against Dunn to protect J.A.M. from sexual violence. See § 784.046(2), Fla. Stat.

(2007) (creating a cause of action for an injunction for protection from sexual violence);

see also § 784.046(7)(b) (providing that "the court may grant such relief as the court

deems proper, including . . . relief as the court deems necessary for the protection of the

petitioner, including injunctions or directives to law enforcement agencies, as provided

in this section"). In pertinent part, the injunction prohibits Dunn from going within 250

feet of the "place where Petitioner attends school," and it lists the address of the

preschool that J.A.M. had been attending in 2007. The trial court also ordered that the

injunction would remain in full force and effect until further order of the court. See §

784.046(7)(c), Fla. Fam. L. R. P. 12.610(c)(4)(B).1

              In 2017, Miley moved for the court to modify the injunction pursuant to rule

12.610(c)(6) ("The petitioner or respondent may move the court to modify or vacate an

injunction at any time."). See also § 784.046(10), Fla. Stat. (2017) (same); §

784.046(7)(c) ("Either party may move at any time to modify or dissolve the injunction.

Such relief may be granted in addition to other civil or criminal remedies."). Miley



              1Unlikeinjunctions in civil cases that are governed by Florida Rule of Civil
Procedure 1.610, the Florida Family Law Rules of Procedure apply to injunctions for
protection from sexual violence. See Fla. Fam. L. R. P. 12.610(a).


                                            -2-
asserted that J.A.M. was now attending high school at a K-12 school and that she

subsequently had learned that Dunn's son was also attending that same K-12 school.

Thus, Miley requested that the court update the final injunction to remove the address of

J.A.M.'s former preschool and replace it with the address of his current K-12 school and

the address of the bus stop where he catches the school bus.

                Such relief would preclude Dunn from setting foot on the campus where

her own son now attends kindergarten. Instead of formally responding to Miley's

motion, however, Dunn moved separately to dissolve the injunction, asserting that it

was no longer necessary and that it was impractical to prevent her from attending

school functions and from transporting her son to and from school. Although Dunn

alternatively moved to modify the injunction, she did not propose any specific

modification.

                The trial court heard both Miley's and Dunn's motions at a single hearing.2

In pertinent part, Miley testified that J.A.M. now attends high school at a K-12 school

and rides the bus to school. Dunn testified that she recently enrolled her son in

kindergarten at the same K-12 school but that she did not let him ride the bus to school

because he was too young. Dunn acknowledged that she subsequently learned that

J.A.M. attended school there. The court did not rule at the hearing, but in a written

order, it stated that it was denying both Miley's "motion to modify" and Dunn's "motion to

dismiss."




                2In
                 her motion, Miley also requested that the court modify the injunction to
include J.A.M.'s church and the pool where his swim team practices, but she did not
pursue that request at the hearing and has apparently abandoned it on appeal.
Accordingly, we do not address it.


                                            -3-
              Dunn moved for clarification, asserting that she was unsure whether the

trial court had denied her motion in toto or only to the extent that she had sought

dissolution of the injunction. Dunn proposed that the court enter an order clarifying that

she is permitted to be at the school "when needed to perform tasks associated with her

child attending school." Miley timely filed a notice of appeal of the court's order denying

her motion to modify the injunction, and the court never ruled on Dunn's motion for

clarification. Dunn neither cross-appealed nor separately appealed the denial of her

motion. Accordingly, we review the trial court's order only to the extent that it denied

Miley's motion.3




              3Notwithstanding     Dunn's outstanding motion for clarification with respect
to the denial of her motion to dissolve the injunction, we have jurisdiction to review the
trial court's denial of Miley's motion to modify the injunction, which is a separate
proceeding despite the trial court's consideration of the motions at the same hearing.
See S. L. T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla. 1974) ("[G]enerally, to be
appealable as final, an order or decree must dispose of all the issues or causes in the
case, but this general rule is relaxed where the judgment, order or decree adjudicates a
distinct and severable cause of action, not interrelated with remaining claims pending in
the trial court."); cf. Fla. R. App. P. 9.020(i)(1) (providing that if there is a timely and
authorized motion tolling rendition directed towards a final order, then that "final order
shall not be deemed rendered as to any existing party until the filing of a signed, written
order disposing of the last of such motions"); compare Fla. Fam. L. R. P. 12.610(c)(6)
(providing that either the petitioner or the respondent may at any time file a motion to
modify or vacate an injunction entered pursuant to the Florida Family Law Rules of
Procedure), with Fla. Fam. L. R. P. 12.100(a), .110(h), .170(a) (requiring that for
proceedings that may not be initiated by motion under the Florida Family Law Rules of
Procedure, a party seeking postjudgment relief must file a supplemental petition and an
opposing party must raise any postjudgment claims arising out of the same transaction
or occurrence via a counter-supplemental petition). Although most of the parties'
arguments on appeal focus on whether Dunn should be allowed to set foot on the
campus of the K-12 school, that question is not currently before this court; it is in Dunn's
separate proceeding—which is not on appeal but still pending in the trial court—that the
determination must be made whether to dissolve or substantively modify the injunction
as Dunn asks.


                                            -4-
                                        Discussion

              In entering an injunction for protection against sexual violence, a court has

wide discretion in setting forth terms necessary to protect the victim in light of the

circumstances justifying the injunction. See § 784.046(7); Simonik v. Patterson, 752

So. 2d 692, 693 (Fla. 3d DCA 2000) ("The terms of a permanent injunction must be

confined to what is required by the circumstances justifying the injunction."). When

seeking modification of an injunction for protection against sexual violence, therefore,

the movant has the burden of establishing a change in circumstances such that equity

requires the modification to ensure that the victim remains protected as was

contemplated when the injunction was originally entered. See Reyes v. Reyes, 104 So.

3d 1206, 1207 (Fla. 5th DCA 2012) ("[F]or a movant to be entitled to obtain relief on a

motion to modify or dissolve a domestic violence injunction, the movant must prove a

change in circumstances."); Elias v. Steele, 940 So. 2d 495, 497 (Fla. 3d DCA 2006)

("An individual seeking to modify or dissolve an injunction must establish that the

circumstances justifying the injunction have changed so that the terms of the injunction

are no longer equitable."). The trial court has broad discretion to modify or dissolve an

injunction when changes in circumstances make it equitable to do so, see Alkhoury v.

Alkhoury, 54 So. 3d 641, 642 (Fla. 1st DCA 2011) ("[P]ermanent injunctions, which

remain indefinitely in effect, may be modified by a court of competent jurisdiction

'whenever changed circumstances make it equitable to do so.' " (quoting Hale v. Miracle

Enters. Corp., 517 So. 2d 102, 103 (Fla. 3d DCA 1987))), and so we review for an

abuse of that discretion the court's denial of Miley's motion, see Simonik, 752 So. 2d at

692-93.




                                            -5-
              With respect to the limited matter before us here, Miley did not seek a

substantive modification of the original injunction but merely to update the original

injunction with what Dunn concedes is J.A.M.'s current school and the bus stop location

that he uses to get to school. Updating the address of J.A.M.'s school and bus stop in

the injunction would thus be completely consistent with the trial court's exercise of its

discretion in 2007 to fashion appropriate means to protect J.A.M. from sexual violence.

Moreover, not only would granting this modification not change the relief that the court

originally deemed necessary to protect J.A.M. when it entered the 2007 injunction, but it

would comport with the longstanding notion that injunctions prohibiting conduct should

be clearly defined because "[t]he one against whom it is directed should not be left in

doubt about what he is to do." Pizio v. Babcock, 76 So. 2d 654, 655 (Fla. 1954).

                                       Conclusion

              We therefore hold that the trial court abused its discretion in denying

Miley's request to update the injunction with J.A.M.'s new school and bus stop

information, reverse the trial court's order denying Miley's motion, and remand for entry

of an amended final injunction reflecting that update. Our holding, however, is without

prejudice to the trial court's resolution of the separate proceedings on Dunn's motion.

              Reversed; remanded with directions.


NORTHCUTT and CRENSHAW, JJ., Concur.




                                            -6-